        Case 2:16-cv-02909-MMD-VCF Document 209 Filed 08/02/21 Page 1 of 2




 1 Gustavo Ponce, Esq.
     Nevada Bar No. 15084
 2 Mona Amini, Esq.
     Nevada Bar No. 15381
 3 KAZEROUNI LAW GROUP, APC
     6069 South Fort Apache Road, Suite 100
 4 Las Vegas, Nevada 89148
     Telephone: (800) 400-6808
 5 Facsimile: (800) 520-5523
     E-mail: gustavo@kazlg.com
 6
     Attorneys for Plaintiff
 7

 8                         UNITED STATES DISTRICT COURT
 9                              DISTRICT OF NEVADA
10 KARLA GONZALEZ, et al.                          Case No.: 2:16-cv-02909-MMD-VCF
11                             Plaintiffs,         STIPULATION FOR DISMISSAL
                                                   OF ACTION WITH PREJUDICE
12          vs.                                    PURSUANT TO F.R.C.P. 41(a)
13 ALLIED COLLECTION SERVICES,
     INC.
14                                                 Judge: Hon. Miranda M. Du
                               Defendant.
15

16

17

18

19
20 //

21 //

22 //

23 //

24 //

25 //

26 //

27 //

28 //

                                              -1-
            STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE PURSUANT TO FRCP 41(a)
     Case 2:16-cv-02909-MMD-VCF Document 209 Filed 08/02/21 Page 2 of 2




 1        Plaintiff Karla Gonzalez (“Plaintiff”) and Defendant Allied Collection
 2 Services, Inc. (“Defendant”) stipulate and jointly request pursuant to Fed. R. Civ. P.

 3 41(a)(1)(A)(ii) that this action be dismissed in its entirety with prejudice. Each party

 4 shall bear its own attorney’s fees and costs.

 5        IT IS SO STIPULATED.
 6

 7 Dated: August 2, 2021                           KAZEROUNI LAW GROUP, APC
 8

 9                                         By: /s/ Gustavo Ponce
                                                 Gustavo Ponce, Esq.
10                                               Mona Amini, Esq.
                                                 6069 S. Fort Apache Rd., Ste 100
11                                               Las Vegas, NV 89148
                                                 Attorneys for Plaintiff
12

13 Dated: August 2, 2021                           ALLIED COLLECTION SERVICES
14

15                                         By: /s/ Allicia B. Tomolo
16                                               Allicia B. Tomolo, Esq.
                                                 3080 S. Durango Drive, Suite 202
17                                               Las Vegas, NV 89117
                                                 Attorney for Defendant
18

19
20        IT IS SO ORDERED.
21
                                                   Dated this 2nd Day of August 2021.
22

23

24                                                 ______________________________
25                                                 HONORABLE MIRANDA M. DU
                                                   CHIEF U.S. DISTRICT JUDGE
26

27

28

                                             -2-
           STIPULATION FOR DISMISSAL OF ACTION WITH PREJUDICE PURSUANT TO FRCP 41(a)
